       Case 1:18-cv-02294-DLF Document 7 Filed 10/26/18 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
________________________________________
BRANDON C. SCHNEIDER ,                   :
                                         :
            Plaintiff,                   :
                                         :
      v.                                 : Civil Action No. 18-2294 (DLF)
                                         :
U.S. DEPARTMENT OF JUSTICE, et al.,      :
                                         :
            Defendants.                  :
________________________________________:

                                    AFFADAVIT OF SERVICE

        I hereby declare that service of the complaint in the above-captioned case has

taken place in the following manner:

        The United States Department of Justice was served the complaint by first class

certified mail, return-receipt requested on October 10, 2018.

        Attached to this affidavit is the original receipt concerning service of the

complaint on the United States Department of Justice.

        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

is true and correct.

Dated: October 26, 2018                                Respectfully submitted,

                                                       __________/s/___________
                                                       Scott A. Hodes
                                                       (D.C. Bar No. 430375)
                                                       P.O. Box 42002
                                                       Washington, D.C. 20015
                                                       Phone (301) 404-0502
                                                       Fax (413) 641-2833
                                                       infoprivacylaw@yahoo.com

                                                       Attorney for Plaintiff
Case 1:18-cv-02294-DLF Document 7 Filed 10/26/18 Page 2 of 2




                             2
